ON REHEARING.
The evidence in this case does not bring it within the rule of the case of Hill Syrup Co. v. Frederick  Nelson, ante p. 155,233 P. 663. Each case must be determined upon its own record and the facts therein must be supported by the evidence in that particular case. In this case there is no evidence from which it can be found that the Hill Syrup Company was negligent in permitting the practice of Sander in paying his individual debts with corporate funds to begin and continue. It follows, therefore, that the Departmental opinion, Hill Syrup Co. v.National City Bank of Seattle, 129 Wash. 171, 224 P. 578, must be adhered to.
TOLMAN, C.J., MITCHELL, PARKER, BRIDGES, ASKREN, MACKINTOSH, and HOLCOMB, JJ., concur.
FULLERTON, J., dissents. *Page 697